  19-23454-shl        Doc 58       Filed 07/15/21 Entered 07/15/21 16:29:45              Main Document
                                                 Pg 1 of 6


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
                                                                   :   CASE NO.: 19-23454-SHL
  IN RE:                                                           :
                                                                   :   CHAPTER: 13
  Cassandra Bevilacqua,                                            :
                                                                   :   HON. JUDGE.: SEAN H. LANE
  Debtor.                                                          :
                                                                   :   HEARING DATE:
                                                                   :   September 1, 2021 at 10:00 A.M.
                                                                   :
                                                                   :
                                                                   :

-------------------------------------------------------------------X

                NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY

        PLEASE TAKE NOTICE, that upon the application of SN Servicing Corporation as

servicer for U.S. Bank Trust National Association as trustee of Cabana Series III Trust (together with

any successor or assign, “Movant”), the undersigned shall move this Court for an Order, pursuant to

11 U.S.C. §§ 362(d)(1)-(2); vacating the automatic stay to permit Movant, its successors and/or

assigns, to enforce its mortgage on the Debtors’ premises located at 243 Stone Avenue, Yonkers, NY

10701; granting Movant reasonable attorney fees and costs; and granting Movant such other and

further relief as is just and proper.


        This motion shall be heard at the United States Bankruptcy Court, Southern District of New

York, 300 Quarropas Street, White Plains, NY 10601 on September 1, 2021 at 10:00 A.M., or as soon

thereafter as counsel may be heard.
 19-23454-shl      Doc 58     Filed 07/15/21 Entered 07/15/21 16:29:45             Main Document
                                            Pg 2 of 6


       PLEASE TAKE FURTHER NOTICE, that answering affidavits, if any, must be served so

as to be received not later than seven (7) days before the return date of this motion.


Dated: Garden City, New York
       July 15, 2021

                                              By: /s/Jonathan Schwalb_
                                              Jonathan Schwalb, Esq.
                                              FRIEDMAN VARTOLO LLP
                                              Attorneys for Movant
                                              1325 Franklin Ave., Ste. 160
                                              Garden City, NY 11530
                                              T: (212) 471-5100
                                              F: (212) 471-5150

TO:

Cassandra Bevilacqua
243 Stone Ave
Yonkers, NY 10701
Debtor

Todd S. Cushner
Cushner & Associates, P.C.
399 Knollwood Road
Suite 205
White Plains, NY 10603
Debtor’s Attorney

Krista M. Preuss
Chapter 13 Standing Trustee
399 Knollwood Road
White Plains, NY 10603
Trustee

United States Trustee
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
U.S. Trustee
  19-23454-shl         Doc 58      Filed 07/15/21 Entered 07/15/21 16:29:45              Main Document
                                                 Pg 3 of 6


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
                                                                   :
                                                                   :   CASE NO.: 19-23454-SHL
  IN RE:                                                           :
                                                                   :   CHAPTER: 13
  Cassandra Bevilacqua,                                            :
                                                                   :   HON. JUDGE.: SEAN H. LANE
  Debtor.                                                          :
                                                                   :   HEARING DATE:
                                                                   :   September 1, 2021 at 10:00 A.M.
                                                                   :
                                                                   :
                                                                   :

-------------------------------------------------------------------X

                            MOTION FOR RELIEF FROM THE
                       AUTOMATIC STAY REGARDING REAL PROPERTY


        Jonathan Schwalb, an attorney at law duly admitted to practice before the Courts of the

State of New York and the U.S. District for the Southern District of New York, hereby affirms the

following to be true under penalty of perjury:

        SN Servicing Corporation as servicer for U.S. Bank Trust National Association as trustee of

Cabana Series III Trust (together with any successor or assign, “Movant”) hereby moves this Court,

pursuant to 11 U.S.C. §§ 362(d)(1)-(2); vacating the automatic stay to permit Movant, its successors

and/or assigns, to enforce its mortgage on the Debtors’ premises located at 243 Stone Avenue,

Yonkers, NY 10701 (the “Property”); granting Movant reasonable attorney fees and costs; and

granting Movant such other and further relief as is just and proper. In support of this Motion, Movant

respectfully states:

                                               FACTUAL HISTORY

         1.      Movant is a secured creditor of the Debtor pursuant to a Note executed by Cassandra

M. Bevilacqua (the “Debtor”) on August 22, 2003, whereby the Debtor promised to repay

$238,000.00 plus interest to Mortgage Lenders Network USA, Inc. (the “Note”). To secure the
 19-23454-shl      Doc 58     Filed 07/15/21 Entered 07/15/21 16:29:45             Main Document
                                            Pg 4 of 6


repayment of the Note, The Debtor executed a Mortgage in favor of Mortgage Lenders Network

USA, Inc., encumbering the Property (the “Mortgage,” Note and Mortgage, collectively, the “Loan”),

recorded on May 11, 2004, Control NO. 441080043 in the Westchester County Clerk’s Office. The

Loan was ultimately assigned to Movant by an assignment of mortgage recorded on July 2, 2019,

Control No. 591833272 (the “Assignment of Mortgage”). Copies of the Note, Mortgage, and

Assignments of Mortgage are attached hereto as Exhibit A.

        2.     A Petition under Chapter 13 of the United States Bankruptcy Code was filed with

respect to the Debtors on May 7, 2019.

        3.     When the instant bankruptcy case was filed, the Loan was held and serviced by BSI

Financial Services as servicer for U.S. Bank Trust National Association, as Trustee of Cabana Series

III Trust (“BSI”). BSI filed a timely Proof of Claim evidencing the Loan, Claim No. 9-1.

         4.    The Loan was then service transferred to Movant, as evidenced by a Transfer of Claim

filed on June 30, 2021.

         5.    The Debtors requested loss mitigation, pursuant to S.D.N.Y. General Order #M-451,

in the proposed Ch. 13 Plan filed on October 18, 2019. Loss mitigation with Movant terminated by

Order entered on April 7, 2021, with the outcome that the Debtor had intended to surrender the

property. A copy of the Loss Mitigation Termination Order is attached hereto as Exhibit B.

        6.     The Debtor has since filed a Motion to Sell the Property free and clear of all liens (the

“Motion to Sell”) pursuant to 11 U.S.C. §§ 363(b) and (f), for the sum of $325,000.00, on June 4,

2021. Our office has filed opposition to the Motion to Sell for the failure to seek approval of a short

sale.

                                         LEGAL ARGUMENT

        7.     Debtor has failed to make current mortgage payments due to Movant under the

terms of the Loan. As a result, the Loan remains post-petition due for the March 1, 2021 payment

and each subsequent payment thereafter.
 19-23454-shl       Doc 58     Filed 07/15/21 Entered 07/15/21 16:29:45           Main Document
                                             Pg 5 of 6


        8.     A copy of the Relief from Stay-Real Estate and Cooperative Apartments (“Affidavit”)

is attached hereto as Exhibit C.

        9.     Pursuant to 11 U.S.C. § 362(d)(1), the court shall enter an order granting a secured

creditor relief from the automatic stay for cause “including the lack of adequate protection of an

interest in property of such party and interest.”

        10.    Specifically, courts have found cause for the granting of relief from an automatic stay

where the debtor has failed to make post-petition mortgage payments as they become due. In Re

Taylor, 151 B.R. 646, 648 (Bankr. E.D.N.Y. 1993).

        11.    Relief pursuant to 11 U.S.C. § 362(d)(2) is also appropriate due to the lack of equity

in the Property. As set forth in Relief from Stay-Real Estate and Cooperative Apartments

(“Affidavit”), as of June 15, 2021, the approximate payoff on Movant’s Loan is $428,037.87. A copy

of the Relief from Stay-Real Estate and Cooperative Apartments (“Affidavit”) is attached hereto as

Exhibit C.

        12.    The Debtor’s Schedule A/B values the Property at $375,000.00. As such, by the

Debtors’ own admission, there is no equity in the Property above the two mortgages, and the property

is not necessary for an effective reorganization. As such, relief pursuant to 11 U.S.C. § 362(d)(2) is

also appropriate.

        13.    Movant respectfully requests reasonable attorney fees in the amount of $950.00 and

costs in the amount of $188.00 incurred in the preparation and filing of this Motion.
 19-23454-shl      Doc 58     Filed 07/15/21 Entered 07/15/21 16:29:45            Main Document
                                            Pg 6 of 6


       WHEREFORE, Movant respectfully requests an Order of this Court vacating the automatic

stay for cause pursuant to 11 U.S.C. §§ 362(d)(1)-(2) allowing Movant, its agents, assigns or

successors in interest, leave to foreclose the Mortgage secured by the subject Property; granting

Movant reasonable attorney fees and costs; and for such other, further and different relief as to this

Court may deem just, proper and equitable.



Dated: Garden City, New York
       July 15, 2021

                                             By: /s/Jonathan Schwalb __
                                             Jonathan Schwalb, Esq.
                                             FRIEDMAN VARTOLO LLP
                                             Attorneys for Movant
                                             1325 Franklin Ave., Ste. 160
                                             Garden City, NY 11530
                                             T: (212) 471-5100
                                             F: (212) 471-5150
